Chief Justice                                                                                                                   Clerk
James T.Worthen                                                                                                                 Cathy S.Lusk

                                                Twelfth Court of Appeals
Justices                                                                                                                        Chief Staff Attorney
Brian Hoyle                                                                                                                     Margaret Hussey
Greg Neeley




           April 7,2015
                                                                                           FILED IN COURT OF APPEALS
                                                                                              12th Cnuf of Appeals District
           Ms. KarenJ*hillips
           Smith County Clerk
           200 Easa Ferguson
           Suite/500
           Tyler, TX 75702
           VDELIVERED VIA E-MAIL *                                                            CATHY S. LUSK

           RE:       Case Number:                            12-14-00308-CV
                     Trial Court Case Number:                63,495-B

           Style:    Connie Frazier
                     v.

                     Irineo Garcia


           Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
           Mandate issued in the above cause. When the District or County Clerk has executed the
           Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
           information below and to return the attached copy to this office.

           Very truly yours,

           CATHY S. LUSK, CLERK



           By: MJMmL HflPDt
               Katrina McClenny, Chief Depu#f Clerk


           CC: \/Connie Frazier
                    Irineo
                      ineo Garcia


           Mandate executed on
                                          \          day of                                           2015.
                                          -r


           Briefexplanation ofaction taken: ^j\j) ^Jj\_J f)A{J D( <^J2^/
                                                                                                                 District/County Clerk


                           1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
   Serving Anderson, Angelina, Cherokee, Gregg,Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                                Zandtand Wood Counties
                                                             www.12thcoa.courts.state.tx.us